DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
1. Claim 51 has been amended.
2. In view of Applicant’s amendments to claim 51, the objection has been amended.
3. In view of Applicant’s amendments to claim 51, the 103 rejection of record has been amended.
4. Claims 51 and 55-65 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 55, 56 and 58-65 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (US 2007/0077652 A1, published 4/5/2007) in view of Raffi et al. (WO 2014/113415 A1, published 7/24/2014) and Yildirim et al. (2005, Bone Marrow Transplantation, Vol. 36, pgs. 71-79).
Regarding claim 51, Peled et al. teach a method of genetically modifying CD34+ HSPCs with an exogenous nucleic acid comprising co-culturing HSPCs with mesenchymal cells differentiated from endothelial cells (to serve as a feeder layer for HSPCs, pg. 7 parags. 75-76) and contacting the HSPCs with one or more exogenous nucleic acid molecules (pg. 3 parags. 23 and 25, pg. 4 parag. 28, pg. 6 parag. 73, pg. 25 parag. 411, pg. 26 parag. 419).
Regarding claim 55, Peled teaches the stem cells are derived from peripheral blood, bone-marrow or umbilical cord blood (pg. 4 parag. 44).
Regarding claim 56, Peled teaches the cells can be of human origin (pg. 3 parag. 22).
Regarding claims 60 and 61, Peled teaches that exogenous nucleic acid can be introduced via liposome-mediated transfection (pg. 25 parag. 414 and pg. 26 parag. 428).
Regarding claims 62, 63 and 65, Peled teaches that transduction can be done with a retroviral vector (pg. 25 parags. 403/414 and pg. 28 parag. 437).
Regarding claim 64, Peled teaches that the exogenous nucleic acid is in a plasmid vector (pg. 26 parag. 426 and pg. 27 parag. 435).

Peled does not teach:
(i) E4ORF1+ endothelial cells and human umbilical vein endothelial cells (HUVECs), and
(ii) an increase of CD34+ HSPCs generation. 

(i) Regarding E4ORF1+ endothelial cells in claim 51 and HUVECs in claims 56, 58 and 59, Raffi et al. teach transforming HUVECs with an adenovirus expressing the E4ORF1 gene (pg. 36 lines 14-16) to serve as a feeder layer in a method of producing CD34+ HSPCs (pg. 3 parag. 11).
Specifically, Raffi teaches on pg. 17:
 “[0048] Feeder cells are preferably able to grow and survive in a serum-free environment to enable culturing with ECs in serum-free media. Many types of endothelial cells cannot be maintained in culture in the absence of serum. Modification of endothelial cells to enable survival and proliferation for use as feeder cells in a serum-free culture can overcome this barrier in endothelial cells that would otherwise require serum.
[0049] Endothelial cells can be modified, for example, by transformation of cells with genes that drive growth and proliferation in the absence of serum. Examples of genes that support survival of endothelial cells in culture without serum include the Akt (protein kinase B or PKB) gene and the adenovirus E40RF1 gene. In a specific embodiment, HUVECs are transformed to express a gene selected from Akt or the adenovirus E40RF1 gene.”
	Raffi continues to teach that co-culturing can be commenced after genetic modification of transduced cells (pg. 4 parag. 14).
	Raffi continues to teach that using E4ORF1+ HUVECs as a feeder platform significantly increased the yield and persistence of hematopoietic-like colonies and is beneficial for hematopoietic reprogramming (pg. 24 parags. 71-73).
(ii) Regarding an increased generation of CD34+ HSPCs, Yildirim et al. teaches that co-culturing CD34+ HSPCs with HUVECs results in superior expansion compared to even cytokine-supplemented cultures (see Abstract, Introduction and Figs. 2-4, particularly Fig. 4). 
	Thus, at the time of filing it would have been prima facie obvious to combine the teachings of Peled regarding a method of genetically modifying CD34+ HSPCs with an exogenous nucleic acid comprising co-culturing HSPCs with mesenchymal cells differentiated from endothelial cells with the teachings of Raffi regarding the advantages of using E4ORF1+ HUVECs as a feeder layer for hematopoietic progenitor cells and with the teachings of Yildirim regarding the advantages of co-culturing CD34+ HSPCs with HUVECs to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to substitute the E4ORF1+ HUVECs of Raffi for the endothelial-derived mesenchymal cells of Peled since Raffi teaches that E4ORF1+ HUVECs as a feeder platform significantly increased the yield and persistence of hematopoietic-like colonies and is beneficial for hematopoietic reprogramming. Since Peled is drawn to genetically modifying CD34+ hematopoietic stem cells, it would be obvious to substitute the E4ORF1+ HUVECs of Raffi since they offer advantages for hematopoietic reprogramming (a type of genetic modification). 
Further motivation is provided by Yildirim to co-culture the CD34+ HSPCs of Peled with HUVECs since Yildirim teaches that co-culturing the CD34+ HSPCs with HUVECs results in an increased generation of CD34+ HSPCs.
There would have been a reasonable expectation of success that the E4ORF1+ HUVECs of Raffi would function in the method of Peled since Raffi teaches obtaining CD34+ HSPCs using their method of co-culture (see claim 13 of Raffi for example). Further, Yildirim provides a reasonable expectation of success that the CD34+ HSPCs of Peled would have increased generation since Yildirim teaches that co-culture of CD34+ HSPCs with HUVECS results in increased proliferation (see pg. 75 col. 2 parag. 1 of Yildirim for example).
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that they have amended claim 51, upon which all of the other pending claims depend, to recite the nexus between the improvement in genetic modification of CD34+ hematopoietic stem or progenitor cells (HSPCs) and the co-culturing of the CD34+ HSPCs with the E4ORF1+ endothelial cells. Specifically, claim 51 is amended herein to state: “wherein the generation of genetically modified CD34+ HSPCs is increased as compared to CD34+ HSPCs that are not co-cultured with E4ORF 1+ endothelial cells.” 
Examiner’s Response
While Applicants arguments have been fully considered, they are not found persuasive. As set forth above in the new 103, Applicant’s new amendment regarding the generation of CD34+ HSPCs resulting from co-culture with endothelial cells would be obvious in view of the teachings of Yildirim.

Claim 57 remains rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (US 2007/0077652 A1, published 4/5/2007) in view of Raffi et al. (WO 2014/113415 A1, published 7/24/2014) and Yildirim et al. (2005, Bone Marrow Transplantation, Vol. 36, pgs. 71-79) as applied to claims 51, 55, 56 and 58-65 above, and further in view of Llames et al. (ePub 3/23/2015, Tissue Engineering: Part B, Vol. 21(4), pgs. 345-353).
Peled, Raffi and Yildirim are relied upon above in teaching a method of genetically modifying CD34+ HSPCs.
Peled, Raffi and Yildirim do not teach:
(i) mitotically inactivated endothelial cells.
Claim Interpretation: the specification does not recite the term “mitotically inactivated”, however it is interpreted that the irradiation taught by Llames would mitotically inactivate the endothelial cells of the claimed invention.
(i) Regarding mitotically inactivated endothelial cells, Llames et al. teach “feeder layer cells usually consist of adherent growth arrested, but viable and bioactive, cells. These cells are used as a substratum to condition the medium on which other cells, particularly at low or clonal density, are grown. Often the cells of the feeder layer are irradiated or otherwise treated so that they will not proliferate.” (pg. 345 col. 1 lines 1-6).
Llames continues to teach that with regard to stem cells such as human ES cells, it is necessary for the feeder layer to be mitotically inactive to support the growth and proliferation human ES cells (pg. 348 col. 2 parag. 5).
	Thus at the time of filing it would have been prima facie obvious to combine the teachings of Peled, Raffi and Yildirim regarding a method of genetically modifying CD34+ HSPCs with the teachings of Llames regarding mitotically inactivated feeder cells to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to mitotically inactivate the E4ORF1+ feeder cells of Raffi since this would prevent the proliferation of E4ORF1+ feeder cells and permit the growth and proliferation of the CD34+ HSPCs of Peled.
	There would have been a reasonable expectation of success that the E4ORF1+ HUVECs of Raffi could be mitotically inactivated since Llames teaches that irradiation can be used to mitotically inactivate feeder cells while still permitting their use as growth platform (i.e. feeder cell).
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants present no specific arguments regarding the combination of the art with Llames.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632